t c memo united_states tax_court andrew p and roseanne l gallagher petitioners v commissioner of internal revenue respondent docket no filed date andrew p and roseanne l gallagher pro_se thomas l fenner for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues for decision are whether the distribution to andrew p gallagher petitioner from an individual_retirement_account ira was includable in petitioners’ gross_income and whether that same - - distribution was subject_to the 10-percent additional tax imposed by sec_72 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in houston texas at the time they filed their petition in petitioner opened an ira as described in sec_408 petitioners made additional contributions to the ira over the next several years petitioners claimed deductions on their federal_income_tax returns under sec_219 for all of their contributions to the tra petitioners made no nondeductible_contributions to the ira petitioner was a civil engineer employed by the city of houston texas from date until sometime in petitioner was involuntarily demoted by the city of houston effective date the demotion resulted in a decrease of dollar_figure to petitioner’s annual salary in date petitioner began working full time for the city of pearland texas because of financial hardship in early petitioner requested a dollar_figure distribution from the administrator of the ira petitioner wa sec_46 years old at the time he received the - - distribution from the ira petitioners used the money to pay bills tuition at their son’s private high school and other personal expenses petitioners did not report the dollar_figure distribution on their federal_income_tax return for no portion of the distribution was rolled over into another ira or other retirement account the distribution was not paid on account of disability was not paid as part of a series of substantially_equal_periodic_payments made for life and was not paid for medical_care opinion petitioners contend that because of their financial hardship the dollar_figure distribution should not be included in their gross_income and if it is they should not be subject_to the 10-percent additional tax imposed by sec_72 petitioners seek relief from the income_tax and additional 10-percent tax imposed on the ira distribution based on their financial hardship there is however no hardship exception in the controlling statutes generally any amount_paid or distributed out of an individual_retirement_plan is included in gross_income by the payee or distributee see sec_408 sec_1_408-4 income_tax regs see also 111_tc_250 sec_408 provides an exception to the general_rule where the entire amount received is paid into an ira q4e- or individual_retirement_annuity for the benefit of the distributee within days after the receipt of the distribution petitioners do not qualify for the exception provided for in sec_408 because petitioners did not roll over the dollar_figure ira distribution into another ira or other retirement account but rather used the money to pay for personal expenses in general the basis of an ira is zero see sec_1 a income_tax regs see also costanza v commissioner tcmemo_1985_317 petitioners did not make any nondeductible or excess_contributions that would have increased their basis and thus petitioners’ tax basis in the ira was zero see patrick v commissioner tcmemo_1998_30 affd 181_f3d_103 6th cir sec_72 provides for a 10-percent additional tax on early distributions from an ira the 10-percent additional tax however does not apply to certain distributions sec_72 sets forth specific exemptions as the court stated in arnold v commissioner supra pincite the legislative purpose underlying the sec_72 tax is that premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening 106_tc_337 see also s rept pincite c b supp petitioners do not argue that any of the statutory exceptions apply to them petitioners instead seek relief from - - the income_tax or from the 10-percent additional tax imposed by statute based on their financial hardship however there is no exception under sec_72 for financial hardship this principle has been applied consistently in cases dealing with premature ira_distributions see arnold v commissioner supra pincite deal v commissioner tcmemo_1999_352 pulliam v commissioner tcmemo_1996_354 thus the ira distribution received by petitioners is taxable in and is also subject_to the 10-percent additional tax under sec_72 to reflect the foregoing decision will be entered for respondent
